Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sean Anthony Robinson appeals the district court’s order denying his motion to *696reconsider the district court’s prior orders denying, and later granting, a sentence reduction under 18 U.S.C. § 3582(c)(2) (2012). Because the district court lacked jurisdiction to consider Robinson’s motion for reconsideration, we affirm the denial of relief. See United States v. Goodwyn, 596 F.3d 233, 234 (4th Cir. 2010) (holding district court lacks authority to grant motion to reconsider ruling on § 3582(c)(2) motion). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED